2022 IL App (4th) 210256
                                                                                  FILED
                                          NO. 4-21-0256                          July 29, 2022
                                                                                 Carla Bender
                                 IN THE APPELLATE COURT                      4th District Appellate
                                                                                   Court, IL

                                          OF ILLINOIS

                                      FOURTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
           Plaintiff-Appellee,                               )      Circuit Court of
           v.                                                )      McLean County
LANDON R. GOTSCHALL,                                         )      No. 19CM1113
           Defendant-Appellant.                              )
                                                             )      Honorable
                                                             )      Scott J. Black,
                                                             )      Judge Presiding.



               JUSTICE HARRIS delivered the judgment of the court, with opinion.
               Justices Turner and Cavanagh concurred in the judgment and opinion.

                                            OPINION
¶1             Defendant, Landon R. Gotschall, appeals his conviction for resisting or

obstructing a peace officer. Defendant contends the evidence at trial was insufficient to prove

him guilty beyond a reasonable doubt because it failed to show his conduct materially impeded

an authorized act of a peace officer. Defendant also argues the trial court did not conduct an

adequate Batson hearing. See Batson v. Kentucky, 476 U.S. 79 (1986). We reverse.

¶2                                     I. BACKGROUND

¶3             Defendant was charged with two counts of resisting or obstructing a peace officer

(720 ILCS 5/31-1(a) (West 2018)). Count I alleged defendant knowingly obstructed Officer Paul

Williams in the performance of his duties by shouting at him and refusing to walk away from

him after Williams directed defendant to walk away. Count II alleged:
               “[T]he defendant knowingly obstructed the performance of Bloomington Police

               Officer Mitchell Filarski of an authorized act within his official capacity, being

               the custodial transportation of the defendant, by refusing to physically enter a

               police vehicle for his custodial transport after Officer Filarski directed the

               defendant to enter the vehicle, and the defendant knew Officer Filarski was a

               peace officer at the time.”

¶4             At a jury trial, Williams testified that, on the night of the incident, he was

monitoring traffic downtown when defendant and another individual made derogatory remarks to

him and called him “a bunch of filthy names.” He asked them multiple times to leave the area,

but they refused and continued making derogatory remarks. Williams then pepper-sprayed them.

Defendant and the other individual got down on the ground, and Williams called for backup.

Other officers eventually arrived, and defendant was arrested. The trial court admitted a

surveillance video of the incident into evidence.

¶5             Filarski testified that he received a call for backup on the night of the incident.

When he arrived at the scene, he observed defendant and another man on the ground with several

officers standing next to them. Filarski escorted defendant to his squad car. Filarski attempted to

place defendant in the back seat of the car. Defendant “partially” sat in the seat, but one of his

feet was still on the pavement. Filarski could not close the door, so he asked defendant to place

his foot in the car. Defendant asked, “What did I do?” Filarski did not respond. Filarski again

told defendant to put his foot in the vehicle, but defendant did not comply. Filarski reached down

to put defendant’s foot into the vehicle. Defendant resisted by pushing his leg back down to the

pavement. Due to defendant’s noncompliance, Filarski removed his pepper spray, “put it in

[defendant’s] face,” threatened to spray him, and told him to put his foot in the car. Defendant



                                                -2-
complied. Less than 30 seconds elapsed between the time when Filarski initially told defendant

to get in the squad car and when defendant had both of his feet inside the car.

¶6             A video recording of the incident from Filarski’s body camera was admitted into

evidence. The video recording showed Filarski walking with defendant while defendant was

wearing handcuffs. As they were walking, defendant said: “I’ll do whatever you want. I’m sorry.

I’m sorry.” They arrived at Filarski’s squad car a few seconds later. Filarski said, “All right,

partner. We’ll sit you in the back here. I’ll put the seatbelt on you, all right?” Defendant sat down

in the back seat and asked, “What did I do?” Filarski did not answer. He told defendant to put his

foot in the vehicle. Defendant’s feet were not visible in the recording. Defendant again asked,

“What did I do?” Filarski responded, “We’re not going to argue. Put your foot in.” Filarski then

attempted to physically move defendant’s foot. Defendant again asked, “What did I do?” Filarski

replied, “You’re gonna get sprayed again. Put your foot in the car.” Filarski then buckled

defendant’s seatbelt and shut the door of the vehicle. Thirty seconds elapsed from the time

Filarski first told defendant to get in the squad car and the time Filarski shut the car door.

¶7             Defendant testified that he picked up a friend from a bar on the night of the

incident. Defendant stated his friend made derogatory comments to Williams that night, but

defendant made no such comments. Williams pepper-sprayed defendant, and another officer put

handcuffs on him. Filarski then told defendant to “come take a seat.” Defendant did not realize

that he was going to the officer’s squad car or that he was being arrested. Defendant only heard

Filarski to tell him to put his foot in the car one time. Defendant stated he and Filarski were both

talking at the same time, and he could not hear or see Filarski very well. He was scared and

confused. Putting his leg back on the ground after Filarski grabbed it was a “natural reaction” for

him.



                                                 -3-
¶8             The jury found defendant not guilty of resisting or obstructing a peace officer as

charged in count I but guilty of resisting or obstructing a peace officer as charged in count II.

The trial court sentenced defendant to 18 months’ conditional discharge, 100 hours of

community service work, and the payment of certain monetary assessments. This appeal

followed.

¶9                                         II. ANALYSIS

¶ 10           On appeal, defendant argues (1) the evidence at trial was insufficient to prove him

guilty beyond a reasonable doubt, and (2) the trial court did not conduct an adequate Batson

hearing. We first consider defendant’s challenge to the sufficiency of the evidence.

¶ 11           Defendant argues the State presented insufficient evidence that he obstructed a

peace officer as charged in count II of the information because it failed to present any evidence

that defendant’s conduct “materially obstructed Filarski for more than a de minimis period of

time.” When presented with a challenge to the sufficiency of the evidence, “ ‘the relevant

question is whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’ ” (Emphasis in original.) People v. Collins, 106 Ill. 2d 237, 261 (1985)

(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

¶ 12           To prove defendant guilty of resisting or obstructing a peace officer, the State was

required to show defendant knowingly resisted or obstructed the performance by an individual

known to be a peace officer of any authorized act within his official capacity. 720 ILCS

5/31-1(a) (West 2018). In the instant case, defendant was charged with obstructing Filarski by

“refusing to physically enter a police vehicle for his custodial transport after Officer Filarski

directed the defendant to enter the vehicle.”



                                                 -4-
¶ 13           Defendant contends that, in order prove him guilty of obstructing a peace officer,

the State was required to show his obstructive conduct created a “more than a de minimus [sic]

imposition into an officer’s investigation.” In support of his argument, defendant cites three

Illinois Supreme Court cases—People v. Comage, 241 Ill. 2d 139 (2011), People v. Baskerville,

2012 IL 111056, and People v. Casler, 2020 IL 125117. The State contends these cases do not

support defendant’s position and asserts that “Illinois law does not establish a minimum period

of time in which a defendant can impede, resist, or obstruct a peace officer” before the defendant

may be charged with violating section 31-1(a) of the Criminal Code of 2012 (Code) (720 ILCS

5/31-1(a) (West 2018)). In determining the issue presented, we first consider whether the

authority cited by defendant supports the existence of a material impediment requirement for the

offense of obstructing a peace officer.

¶ 14                           A. Material Impediment Requirement

¶ 15           In Comage, the defendant was convicted of obstruction of justice in violation of

section 31-4 of the Code (720 ILCS 5/31-4 (West 2006)) in that he knowingly concealed

physical evidence. Comage, 241 Ill. 2d at 143. The trial evidence demonstrated an officer saw

the defendant throw a cocaine pipe over a wooden privacy fence while running from the police.

Id. at 142-43. The pipe was found 10 feet from where the defendant was apprehended, and the

officer located the pipe approximately 20 seconds after going to look for it. Id. at 143. On appeal,

the defendant argued the trial evidence was insufficient to prove him guilty beyond a reasonable

doubt because the pipe was never “concealed” within the meaning of the obstructing justice

statute. Id.

¶ 16           The Comage court stated that “in enacting section 31-4, the legislature intended to

criminalize behavior that actually interferes with the administration of justice, i.e., conduct that



                                                -5-
‘obstructs prosecution or defense of any person.’ ” (Emphasis in original.) Id. at 149. The court

further stated: “[A] defendant who places evidence out of sight during an arrest or pursuit has

‘concealed’ the evidence for purposes of the obstructing justice statute if, in doing so, the

defendant actually interferes with the administration of justice, i.e., materially impedes the police

officers’ investigation.” Id. at 150. The Comage court reversed the defendant’s conviction,

holding the defendant did not “materially impede” the officers’ investigation and, accordingly,

did not “conceal” the crack pipe within the meaning of the obstructing justice statute. Id. at

150-51.

¶ 17           In Baskerville, 2012 IL 111056, ¶ 3, the defendant was charged with obstructing a

peace officer by providing false information concerning the location of his wife. The trial

evidence showed an officer observed the defendant’s wife driving at a time when her license was

suspended, and he followed her home in his squad car. Id. ¶¶ 4-6. The defendant’s wife pulled

into the driveway and exited her vehicle. Id. ¶ 6. The officer asked her to return to her vehicle,

but she walked into the house instead. Id. The defendant then exited the house, and the officer

asked him to go inside and retrieve his wife because she had been driving on a suspended

license. Id. ¶ 7. The defendant told the officer he had been driving the vehicle, and his wife was

not at home. Id. The defendant went inside the house but later returned, stating he did not know

what was “ ‘going on.’ ” Id. He offered that the officer could enter the house to search for his

wife. Id. However, the officer said he would send the defendant’s wife a ticket in the mail. Id.

The defendant’s wife was eventually served with a citation several weeks later. Id. ¶ 12. The trial

court found the defendant guilty of the obstruction charge. Id. ¶ 13.

¶ 18           The Baskerville court considered the issue of whether the offense of obstructing a

peace officer required a physical act. Id. ¶¶ 20-23. Using a dictionary definition, the court stated



                                                -6-
the term “ ‘obstruct’ encompasses physical conduct that literally creates an obstacle, as well as

conduct the effect of which impedes or hinders progress.” Id. ¶ 19. The court found “providing

false information may constitute obstruction under section 31-1(a) when the misinformation

interposes an obstacle that impedes or hinders the officer and is relevant to the performance of

his authorized duties.” Id. ¶ 29. The court held there was insufficient evidence to prove the

defendant guilty of obstructing a peace officer because “[a]t no point did [the] defendant’s false

statement that [his wife] was not home hinder [the officer] in executing the traffic stop.” Id. ¶ 35.

¶ 19           In Casler, 2020 IL 125117, ¶ 20, the defendant argued the evidence was

insufficient to prove him guilty of obstructing justice by furnishing false information because the

State failed to prove his conduct “materially interfered” with a police investigation. The State

argued the obstructing justice statute did not include a material impediment requirement. Id.

¶ 22. The Casler court held the case law of the Illinois Supreme Court had “long established that

section 31-4(a) of the Criminal Code requires a showing of material impediment.” Id. ¶ 33. The

court first discussed the holding in Comage. Id. ¶¶ 33-35. The court then stated that, in

Baskerville, it had “again examined, in a slightly different context, the issue of whether a

defendant’s false statement can interfere with the administration of justice.” Id. ¶ 37. The Casler

court characterized the holding in Baskerville as finding that “furnishing false information may

constitute obstructing a peace officer when a material impediment is established.” Id. ¶ 40.

¶ 20           The Casler court stated it had previously found “sections 31-1 and 31-4 of the

Criminal Code, both obstruction statutes, were related in that section 31-1 targets acts that

obstruct police officers, while section 31-4 targets specific acts that constitute obstructive

conduct, one of which is furnishing false information.” Id. ¶ 41. The court concluded:




                                                 -7-
“Construed together, Comage and Baskerville firmly establish that a defendant’s acts must be a

material impediment and must be proved in a prosecution for obstructing justice.” Id.

¶ 21             The Casler court explicitly rejected an interpretation of Comage that would limit

application of its holding to cases involving the concealment of evidence. See id. ¶¶ 43-47. The

court approvingly cited People v. Taylor, 2012 IL App (2d) 110222, which interpreted Comage

as incorporating a material impediment requirement into the entire obstructing justice statute.

Casler, 2020 IL 125117, ¶ 47. The Casler court noted the Taylor court had recognized “ ‘the

relevant inquiry under Comage [was] whether, and to what extent, the defendant’s actions

actually interfered with the police investigation.’ ” Id. ¶ 45 (quoting Taylor, 2012 IL App (2d)

110222, ¶ 14).

¶ 22             Although not cited by the parties, we also find relevant the Third District’s

decision in People v. Mehta, 2020 IL App (3d) 180020, which was decided after Baskerville but

before Casler. In Mehta, the defendant was convicted of obstructing a peace officer. Id. ¶ 12.

The evidence showed that officers pulled over a vehicle in which the defendant was a passenger

after receiving a report from a complainant that “two men had been chasing him with a gun.” Id.

¶¶ 4, 9. The defendant exited the vehicle, and the officers ordered him to turn around multiple

times. Id. ¶ 6. The defendant never turned around. Id. He eventually walked “forward to the

officers,” and the officers took him into custody. Id. The entire interaction lasted three minutes or

less. Id. ¶¶ 8, 11. One of the officers testified the traffic stop was a “ ‘very high stress

situation,’ ” the defendant’s refusal to turn around put the officer at risk, and the defendant’s

conduct interfered with the officers’ ability to investigate whether there was anyone else in the

vehicle or a gun in the vicinity. Id. ¶ 11.




                                                  -8-
¶ 23           The Mehta court considered the question presented in this case—namely, whether

a de minimis exception applies to the obstructing a peace officer statute. Id. ¶ 19. The court

stated:

               “A de minimis exception and an implicit component of materiality are two sides

               of the same coin. While an act might hinder or impede an official act in the

               technical sense, that hindrance or impediment may be so minimal as to not be

               considered a violation of the statute in question.” Id. ¶ 21.

¶ 24           The Mehta court found Baskerville “strongly implie[d]” that the same materiality

component applied by the Comage to section 31-4 of the Code (obstructing justice) also applied

to section 31-1 of the Code (obstructing a peace officer). Id. ¶ 22. The Mehta court noted the

supreme court had previously observed that “sections 31-1 and 31-4 of the Code contemplate the

same ‘obstructive conduct’ but that section 31-4 merely targets an enumerated subset thereof.”

Id. ¶ 23 (quoting Baskerville, 2012 IL 111056, ¶ 28). The court found that the definition of

“obstruct” must be the same between the two statutes, as neither statute defined the term and any

inquiry into the term’s meaning would require a court to look to the dictionary definition

pursuant to the rules of statutory construction. Id. The Mehta court concluded:

               “Where the obstructive conduct contemplated by sections 31-1 and 31-4 is the

               same in nature, and the definition of the term itself is the same across the statutes,

               it follows that the materiality requirement recognized in Comage to obstruction of

               justice must also apply to obstruction of a peace officer.” Id.

¶ 25           The Mehta court ultimately affirmed the defendant’s conviction for obstructing a

peace officer, holding that a rational trier of fact could have found beyond a reasonable doubt

that the defendant’s refusal to turn around during the traffic stop materially impeded the officers’



                                                -9-
performance of their duties. Id. ¶¶ 35, 43. The court stated that, although the defendant’s conduct

caused only a brief delay in the traffic stop, the nature of the obstructive act and the nature of the

authorized act being obstructed were also relevant considerations. Id. ¶¶ 32-35. The court noted

the defendant’s conduct occurred during a “high-tension situation for the police,” as they had

stopped his vehicle on suspicion that the occupants were in possession of a firearm in an area

known for gang activity. Id. ¶ 35. The court found the defendant “exacerbated the already

elevated officer safety concerns by repeatedly ignoring orders given specifically for the

protection of the officers.” Id. The Mehta court stated: “ ‘[A]ny behavior that actually threatens

an officer’s safety or even places an officer in fear for his or her safety is a significant

impediment to the officer’s performance of his or her duties.’ ” Id. (quoting People v. Synnott,

349 Ill. App. 3d 223, 228 (2004)).

¶ 26            After reviewing Comage, Baskerville, Casler, and Mehta, we agree with

defendant that the offense of obstructing a peace officer set forth in section 31-1(a) of the Code

includes a material impediment requirement. Although Casler and Comage concerned the

obstructing justice statute rather than the obstructing a peace officer statute, our supreme court

has indicated that the obstructive conduct contemplated by both statutes is the same in nature.

See Casler, 2020 IL 125117, ¶ 41; Baskerville, 2012 IL 111056, ¶ 28. Moreover, the supreme

court clarified in Casler that it had held in Baskerville that “furnishing false information may

constitute obstructing a peace officer when a material impediment is established.” Casler, 2020

IL 125117, ¶ 40.

¶ 27            While Baskerville involved the obstructive conduct of providing false information

to a police officer, the Casler court held, in the related context of the obstructing justice statute,

that the material impediment requirement applied to all the obstructive conduct set forth in



                                                 - 10 -
section 31-4(a) of the Code and was not limited to the “concealment clause” at issue in Comage.

Id. ¶ 52. In the context of the offense of obstructing a peace officer, the supreme court decisions

in Comage, Baskerville, and Casler, taken together, lead us to conclude that the material

impediment requirement set forth in Baskerville should logically apply to any obstructive

conduct alleged to have hindered or impeded authorized acts of peace officers in violation of the

statute. We note that our conclusion is consistent with the Third District’s analysis in Mehta.

¶ 28                                  B. Defendant’s Conduct

¶ 29           Having found the obstructing a peace officer statute contains a material

impediment requirement, we proceed to consider whether defendant’s conduct in the instant case

materially impeded or hindered Filarksi in the performance of his authorized duties. See Mehta,

2020 IL App (3d) 180020, ¶ 26. We conclude that defendant’s brief refusal to place his foot

inside the squad car did not materially impede Filarski from performing the authorized act of

transporting defendant to the county jail. The recording of the incident reflects that less than 30

seconds passed between the time Filarski asked defendant to place his foot in the squad car and

when defendant ultimately complied. During this time, defendant repeatedly asked Filarski why

he was being arrested. Once Filarski threatened to spray defendant with pepper spray, defendant

placed his foot inside the vehicle and was transported to the jail without incident. Defendant’s

conduct did not threaten Filarski’s safety nor did it delay his transport by any appreciable period

of time.

¶ 30           In reaching our holding, we note that the State argues a defendant should not be

“free to obstruct an officer” for any period of time because “[r]equiring an officer to permit such

obstruction for an undetermined amount of time would only serve to escalate unlawful behavior

and jeopardize officer safety.” However, our holding does not require an officer to “permit”



                                               - 11 -
obstructive conduct for any period of time before he or she may act. It simply means conduct that

does not materially impede an authorized act of a peace officer will not support a conviction for

obstructing a peace officer, even though such conduct may hinder or impede an authorized act in

a technical sense. See id. ¶ 21. Also, a defendant’s conduct may be found to materially impede

an authorized act of a peace officer, even if it causes only a brief delay, if it threatens officer

safety. See id. ¶¶ 31-35; Synnott, 349 Ill. App. 3d at 228. In the instant case, defendant’s brief

refusal to place his foot inside the squad car at a time when he was handcuffed and seated in the

back of the car did not threaten the safety of Filarksi.

¶ 31            Because we find the trial evidence was insufficient to prove defendant guilty

beyond a reasonable doubt of obstructing a peace officer, we reverse defendant’s conviction and

do not reach his Batson challenge.

¶ 32                                     III. CONCLUSION

¶ 33            For the reasons stated, we reverse the judgment of the trial court.

¶ 34            Reversed.




                                                 - 12 -
                     People v. Gotschall, 2022 IL App (4th) 210256


Decision Under Review:     Appeal from the Circuit Court of McLean County, No. 19-CM-
                           1113; the Hon. Scott J. Black, Judge, presiding.


Attorneys                  James E. Chadd, Douglas R. Hoff, and Stephen L. Gentry, of State
for                        Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                  Don Knapp, State’s Attorney, of Bloomington (Patrick Delfino,
for                        David J. Robinson, and Timothy J. Londrigan, of State’s Attorneys
Appellee:                  Appellate Prosecutor’s Office, of counsel), for the People.




                                         - 13 -